Citation Nr: 0402535	
Decision Date: 01/27/04    Archive Date: 02/05/04

DOCKET NO.  02-20 805	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for low back disability, 
including claimed as secondary to left leg disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Chance, Associate Counsel


INTRODUCTION

The veteran served on active duty from July to September 1976 
and from November 1977 to October 1979.

This matter comes before the Board of Veteran' Appeals 
(Board) on appeal from an May 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fort Harrison, Montana, that denied the veteran's claim of 
entitlement to service connection for low back disability.  
The veteran perfected a timely appeal of this determination 
to the Board.

During the course of this appeal, the claims folder was 
transferred to the Muskogee, Oklahoma, RO.

In June 2003, the veteran, accompanied by his representative, 
testified at a hearing conducted before the undersigned 
Veterans Law Judge (formerly known as a Member of the Board) 
at the local VA office.  At the hearing the veteran submitted 
additional evidence that was accompanied by a waiver of RO 
consideration, which will be considered by the Board in 
adjudicating his appeal.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

After a careful review of the claims folder, the Board finds 
that the veteran's claim must be remanded for further action.

The veteran contends that he has a low back disability that 
is related to or had its onset during his military service.  
Specifically, the veteran complains that his back condition 
had its onset on or about the time of a 1978 in-service 
accident in which he was hit by a vehicle while attempting to 
cross a highway.  The veteran is service connected for a left 
leg disability related to this accident. 

The claims file in this case contains the veteran's service 
medical records, and medical records from the McAlester 
Regional Hospital, McAlester, Oklahoma, dated in December 
1978; the Oklahoma City, Oklahoma, VA Medical Center dated 
from November 1983 to May 1992; the Western Montana Clinic, 
dated from January 1996 to July 1997; from Dr. James A. 
Chandler, Hamilton, Montana, dated from August to December 
1998; radiology reports from Marcus Daly Memorial Hospital, 
Hamilton, Montana, dated from July to October 1998; from the 
Bitterroot Clinic dated from April 1999 to May 2000; from Dr. 
James D. Harris, dated in September 2002; and from the 
Muskogee, Oklahoma, VA Medical Center, dated from August to 
September 2002.  These records indicate that the veteran has 
been diagnosed with various back conditions over the years, 
including chronic back pain and mild to moderate L4-L5, S1 
facet joint arthritis.

The record also contains statements and testimony received 
from the veteran indicating that he has suffered from low 
back problems since the 1978 accident that injured his left 
leg.

A review of the record reveals that the veteran was not 
afforded a VA examination in connection with his claim.  In 
addition, the veteran's August 2000 claim indicates that the 
veteran requested medical and treatment records from Dr. 
Steve Johnson, Missoula, Montana; Dr. Cheatle, Missoula, 
Montana; and Dr. Timothy Moore, Oklahoma, City, Oklahoma.  To 
date, these records have not been requested by the RO or 
associated with the claims folder.  In addition, the RO 
requested the medical and treatment records of Dr. William 
Reynolds, Missoula, Montana, and Dr. Stewart, Hamilton, 
Montana.  These records do not appear in the claims file.

Accordingly, this case must be remanded for further 
development, to include affording the veteran a pertinent VA 
examination to determine the current nature, extent and 
etiology of any low back disability found to be present, and 
to determine if the veteran's condition is directly related 
to or had its onset during service.  Pursuant to the VCAA, 
such an examination is necessary to adjudicate this claim, 
and that in the examination report, the examiner should offer 
an opinion as to the likelihood that any low back disability 
found to be present is directly related to or had its onset 
during service, or whether the veteran's low back condition 
was aggravated by his service-connected left leg disability.  
See 38 U.S.C.A § 5103A (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  In determining that the veteran must be afforded a 
VA examination with respect to his low back claim, the Board 
observes that in Charles v Principi, 16 Vet. App. 370, 374-75 
(2002), the Court recently held that the veteran is competent 
to report that he has experienced a continuity of 
symptomatology, in this case continued back problems since 
the accident in 1978.

In addition, prior to affording the veteran a pertinent VA 
examination, the RO must ensure that all of the relevant 
records have been obtained.  In this regard, the Board 
observes that the veteran received treatment at the Oklahoma 
City, Oklahoma, VA Medical Center from November 1983 to May 
1992, and from the Muskogee, Oklahoma, VA Medical Center, 
from August to September 2002.  No treatment records from 
these facilities, dated subsequent to the May 1992 in the 
case of the Oklahoma City, Oklahoma, VA Medical Center, and 
dated since September 2002 in the case of the Muskogee, 
Oklahoma, VA Medical Center, have been associated with the 
claims folder.  The Board notes that any treatment that the 
veteran may have received or is currently receiving for his 
condition at a VA facility would be relevant to his claim.  
In this regard, the Board notes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  To the extent that the veteran 
has sought an examination or treatment for his condition at 
any VA facility for periods not currently reflected in the 
claim file, such records must be obtained and associated with 
the claims folder.

VA must also obtain any outstanding private medical records 
that have not been associated with the claims file.  See 
38 U.S.C.A. § 5103A(b-c) (West 2002); 38 C.F.R. § 3.159(c) 
(2003).  The record in this case reveals that the veteran 
requested medical and treatment records from Dr. Steve 
Johnson, Missoula, Montana; Dr. Cheatle, Missoula, Montana; 
and Dr. Timothy Moore, Oklahoma, City, Oklahoma.  To date, 
these records have not been requested by the RO or associated 
with the claims folder.  In addition, the RO requested the 
medical and treatment records of Dr. William Reynolds, 
Missoula, Montana, and Dr. Stewart, Hamilton, Montana.  These 
records do not appear in the file.  Such records, if 
available, are likely to be relevant to his claim and must be 
associated with the claims folder.  

Finally, the Board notes that during the course of this 
appeal, the VCAA was enacted.  This liberalizing law is 
applicable to the veteran's claim because it is pending 
before VA.  See Bernklau v. Principi, 291 F.3d 795, 806 (Fed. 
Cir. 2002); Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. 
Jan. 13, 2004).  The Act and its implementing regulations 
include notification provisions that specifically require VA 
to notify the claimant and his representative of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
his claim.  As part of the notice, VA must specifically 
inform them which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. § 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).  In addition, 
the Court in Pelegrini recently held that the VA must send 
this notice prior to the issuance of a rating decision by the 
RO and also held that, in addition to the notice requirements 
set forth above, the RO must request that the veteran provide 
any evidence in the veteran's possession that pertains to the 
claim.  See Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. 
Jan. 13, 2004). 

Here, the Board observes that the RO sent a January 2001 
letter notifying the veteran of the VCAA with respect to the 
veteran's claim.  The RO did not, however, specifically 
request that the veteran provide any evidence in the 
veteran's possession that pertains to his claim.  Nor was the 
letter particularly clear on which portion, if any, of the 
evidence was to be provided by the claimant and which part of 
the evidence, if any, VA would attempt to obtain on behalf of 
the claimant.  As such, neither the veteran nor his 
representative was issued adequate notification of the VCAA's 
effect on the veteran's claim prior to the RO's decision on 
his claim.  Accordingly, the Board finds that the RO should, 
prior to rendering its decision on the veteran's claim upon 
remand, send the veteran a letter notifying him of the impact 
of the VCAA on his claim of entitlement to service connection 
for low back disability, which must include advising him of 
the information and evidence not of record that is necessary 
to substantiate his claim, which portion, if any, of the 
evidence is to be provided by the claimant, which part, if 
any, VA will attempt to obtain on behalf of the claimant, and 
a request that the veteran provide any evidence in his 
possession that pertains to his claim.  

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should send the veteran and 
his representative a letter explaining 
the VCAA, to include the duty to assist 
and notice provisions contained therein.  
Among other things, the letter should 
explain, what, if any, information 
(medical or lay evidence) not previously 
provided to the Secretary is necessary to 
substantiate the veteran's claim.  The 
letter should also specifically inform 
the veteran and his representative of 
which portion of the evidence is to be 
provided by the claimant, which part, if 
any, the RO will attempt to obtain on his 
behalf, and a request that the veteran 
provide any evidence in his possession 
that pertains to his claim.  

2.  The RO should contact the veteran and 
request that he identify all VA and non-
VA health care providers that have 
treated him since service for a low back 
condition.  This should specifically 
include examinations and treatment 
records of Dr. Steve Johnson, Missoula, 
Montana; Dr. Cheatle, Missoula, Montana; 
Dr. Timothy Moore, Oklahoma, City, 
Oklahoma; Dr. William Reynolds, Missoula, 
Montana, Dr. Stewart, Hamilton, Montana; 
and any VA facility that may have treated 
the veteran for his condition, dated 
since May 1992, and particularly at the 
Muskogee, Oklahoma, VA Medical Center.  
The aid of the veteran in securing these 
records, to include providing necessary 
authorizations, should be enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran should be informed in writing. 

3.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the veteran should be 
afforded a VA examination to determine 
the current nature and extent of any low 
back disability found to be present.  All 
necessary special studies or tests should 
be accomplished.  It is imperative that 
the examiner who is designated to examine 
the veteran reviews the evidence in the 
claims folder, including a complete copy 
of this REMAND, and acknowledges such 
review in the examination report.  The 
report of examination should contain a 
detailed account of all manifestations of 
any low back disability found to be 
present.  If the examiner diagnoses the 
veteran as having a low back disability, 
the examiner should offer an opinion as 
to whether it is at least as likely as 
not that the veteran's low back 
disability was caused by or had its onset 
during service.  The examiner should also 
state the likelihood that the veteran has 
any low back condition that was caused or 
aggravated by his service-connected left 
leg disability.  If the examiner is 
unable to provide the requested 
information with any degree of medical 
certainty, the examiner should clearly 
indicate that.  The examiner should set 
forth the complete rationale for all 
opinions expressed and conclusions 
reached, in a legible report.

4.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO should again review this 
claim.  The RO must provide adequate 
reasons and bases for its determinations, 
addressing all issues and concerns that 
were noted in this REMAND.  

5.  The veteran must be furnished a 
supplemental statement of the case and be 
given an opportunity to submit written or 
other argument in response thereto before 
the claims file is returned to the Board 
for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


